FOR PUBLICATION


ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

STEVEN E. RIPSTRA                            GREGORY F. ZOELLER
Ripstra Law Office                           Attorney General of Indiana
Jasper, Indiana

                                             ERIC P. BABBS
                                             Deputy Attorney General
                                             Indianapolis, Indiana

                                                                       Apr 04 2013, 9:31 am

                            IN THE
                  COURT OF APPEALS OF INDIANA

STERLEN SHANE KELLER,                        )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )     No. 59A01-1206-CR-271
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )


                   APPEAL FROM THE ORANGE CIRCUIT COURT
                       The Honorable Larry R. Blanton, Judge
                          Cause No. 59C01-1010-MR-108


                                   April 4, 2013

                            OPINION – FOR PUBLICATION

BARNES, Judge
                                     Case Summary

       Sterlen Keller appeals his convictions and sentence for Class D felony auto theft,

Class B felony burglary, nine counts of Class D felony theft, and Class A misdemeanor

failure to report a dead body. We affirm in part, reverse in part, and remand.

                                          Issues

       Keller raises six issues, which we reorder and restate as:

              I.     whether the trial court properly allowed the State to
                     amend the charging information;

              II.    whether he was denied his right to a speedy trial;

              III.   whether his statements to police were properly
                     admitted into evidence;

              IV.    whether the jury was properly instructed;

              V.     whether there is sufficient evidence to support his
                     convictions;

              VI.    whether his theft convictions violate the single larceny
                     rule or the continuing crime doctrine; and

              VII.   whether he was properly sentenced.

                                           Facts

       Seventy-nine-year-old Robert Collier lived alone on his farm in Orange County.

In the spring of 2010, twenty-two-year-old Keller approached Collier about selling his

old farm equipment for scrap. Collier initially declined Keller’s offer.

       In October 2010, Keller’s step-father, Joseph Howell, became suspicious when

Keller began driving a GMC truck. Howell contacted someone from the Washington

County Sheriff’s Department, and it was eventually discovered that the truck was

                                             2
registered to Collier. On October 9, 2011, the Orange County Sheriff’s Department

conducted a welfare check on Collier and discovered Collier’s body near some

outbuildings on Collier’s property.      Based on the “[m]assive decomposition with

mummification,” it was clear that Collier’s body had been there for some time. Ex. 230.

       From August 25, 2010, through October 4, 2010, Keller sold items to Partins

Salvage (“Partins”) on fourteen occasions. Among these transactions, police discovered

that Keller had sold an Oldsmobile on August 30, 2010, a farm truck on September 15,

2010, and a tractor on September 21, 2010. These vehicles were later identified as

Collier’s. A ring identified as Collier’s was found in the ashtray of the Oldsmobile. In

Keller’s garage, police found another ring, which was identified as Collier’s, a Social

Security check made out to Collier, a box of Collier’s blank personal checks, uncashed

Edward Jones checks made out to Collier, and pieces of Collier’s mail. A rifle, later

identified as Collier’s, was found in Keller’s residence.

       On September 28, 2010, three of Collier’s Edward Jones checks were cashed.

Stubs associated with these checks were found in Keller’s garage. On October 7, 2010,

one of Collier’s personal checks was used to make a past due payment on Keller’s

fiancée’s account at Jackson County REMC for a house Keller owned. On October 8,

2010, two of Collier’s personal checks totaling $1,150.00 and made out to Keller were

cashed.

       On October 9, 2010, and October 11, 2010, police questioned Keller about Collier.

Keller indicated that, although Collier initially declined Keller’s offer to buy junk from

him, Collier later contacted Keller, and Collier agreed to allow Keller to sell farm

                                             3
equipment and other items for scrap. According to Keller, he initially paid Collier

outright for the items, and they later agreed to a 60/40 split of the proceeds. Although

Keller initially denied any wrongdoing, he eventually admitted that he had found Collier

dead on the property around August 23, 2010, and after the discovery he took Collier’s

GMC truck and mail from Collier’s mailbox on two occasions.

       On October 12, 2010, the State charged Keller with murder, Class D felony auto

theft, and Class A misdemeanor failure to report a dead body. On December 12, 2011,

Keller moved to suppress his statements to police. After a hearing, the trial court denied

the motion to suppress.

       A jury trial was scheduled for February 21, 2012, and, on February 9, 2012, the

State moved to amend the charging information to include, in addition to the three

original charges, one count of Class B felony burglary and nine counts of Class D felony

theft. The amended information contained the following allegations, Count 1, murder;

Count 2, Class D felony auto theft of the GMC truck; Count 3, Class B felony burglary;

Count 4, Class D felony theft of the Social Security check; Count 5, Class D felony theft

of the Edward Jones checks; Count 6, Class D felony theft of the personal checks; Count

7, Class D felony theft of the ring found in Keller’s garage; Count 8, Class D felony theft

of the ring found in the ashtray of the Oldsmobile; Count 9, Class D felony theft of the

rifle; Count 10, Class D felony theft of the tractor; Count 11, Class D felony theft of the

Oldsmobile; Count 12, Class D felony theft of the farm truck; and Count 13, Class A

misdemeanor failure to report a dead body.



                                             4
       Keller objected to the amendment and, on February 17, 2012, after a hearing, the

trial court denied the amendment because adding the charges so close to trial was a

surprise that prejudiced Keller’s preparation of a defense. On February 21, 2012, the

State moved for a continuance so that it could file the additional charges, which the State

would be barred from pursuing at a later time. At a hearing that same day, Keller

objected to the continuance and the prospective amendment. The trial court granted the

continuance, allowed the State five days to refile the amended information, and

rescheduled the trial for April 17, 2012. At the conclusion of the hearing, Keller filed a

motion for early trial pursuant to Indiana Criminal Rule 4(B). On February 24, 2012, the

State refiled the amended information. Keller again objected to the amendment and, after

a hearing on April 5, 2012, the trial court overruled the objection.

       An eight-day jury trial began on April 17, 2012. At the conclusion of the trial, the

jury found Keller not guilty of murder and guilty of the remaining charges. On May 22,

2012, a sentencing hearing was held. The trial court found as mitigating Keller’s age, the

hardship on his family, his acceptance of responsibility, and his low risk of reoffending.

The trial court found as aggravating Collier’s age, Collier’s physical disability, Keller’s

criminal history and pattern of dishonesty, and the fact that, after Keller discovered

Collier’s body, he did not report the body and repeatedly returned to commit additional

crimes. The trial court sentenced Keller as follows: auto theft, three years; burglary,

fifteen years, with eight executed and seven suspended; theft of the Social Security check

and the Edward Jones checks, two years each; theft of the personal checks, one and a half

years; theft of the two rings and rifle, one and a half years each; theft of the tractor, the

                                              5
Oldsmobile, and the farm truck, three years each; and failure to report a dead body, one

year. The trial court ordered the sentence for the theft of the personal checks to run

concurrent with the auto theft charge and the sentences for the theft of the rings and the

rifle to run concurrent with the burglary charge. The trial court ordered the remaining

sentences to be served consecutively for a total sentence of thirty-two years, with twenty-

five years executed and seven years suspended. Keller now appeals.

                                               Analysis

                                           I. Amendment

        Keller argues that the trial court abused its discretion by permitting the State to

amend the charging information.            Keller acknowledges that generally a defendant’s

failure to request a continuance after a trial court allows a pre-trial substantive

amendment to the charging information results in waiver. See Wilson v. State, 931
N.E.2d 914, 918 (Ind. Ct. App. 2010), trans. denied. Keller claims that he should not be

held to have waived his right to appeal this issue because he had filed an early trial

motion, because the second amended information was identical to the first, which the trial

court had previously rejected, because the trial court charged him for the delay, and

because the State filed the amended charges less than two weeks prior to trial.1

        The record does not support these assertions. On February 9, 2012, shortly before

the trial was scheduled to begin, the State sought to amend the charging information to

include the burglary and theft charges. Keller objected and, on February 17, 2012, the

1
  This argument appears to be based on the trial court’s April 5, 2012 ruling. However, Keller was on
notice of the State’s intent to file the additional charges at least as of February 9, 2012, and certainly
Keller was aware of the trial court’s rationale when the new charges were refiled on February 24, 2012.
                                                    6
trial court denied the amendment because the late filing was prejudicial to Keller’s ability

to prepare a defense. On February 21, 2012, the State moved for a continuance so that it

could refile the additional charges. Keller objected to the continuance and asserted his

right to an early trial. At a hearing that same day, the trial court acknowledged that all of

the previous continuances had been requested either by Keller alone or by Keller and the

State jointly. The parties also discussed whether the State would be statutorily barred

from pursuing the additional charges later. The trial court concluded that the continuance

remedied any surprise and allowed Keller time to prepare a defense. The trial court

granted the State five days to refile the charges, which it did on February 24, 2012, and

rescheduled the trial for April 17, 2012. On March 5, 2012, Keller again objected to the

State’s filling of the amended information and, on April 5, 2012, the trial court overruled

the objection.

         Quite simply, not only did Keller fail to request a continuance, he objected to the

State’s motion for a continuance. See Tr. p. 206. We are not convinced that Keller’s

March 5, 2012 objection or his early trial motion are sufficient to avoid the waiver of this

issue.

         Waiver notwithstanding, Keller’s argument that the new charges were

amendments of substance appears to be based on case law interpreting a prior version of

the amendment statute. See Ind. Code § 35-34-1-5 (1993); Fajardo v. State; 859 N.E.2d
1201 (Ind. 2007); Fuller v. State, 875 N.E.2d 326 (Ind. Ct. App. 2007), trans. denied. As

Keller also recognizes, Indiana Code Section 35-34-1-5 was amended in 2007 in response

to Fajardo “to again permit amendments of substance at any time before the

                                              7
commencement of trial so long as the amendment does not prejudice the substantial

rights of the defendant.” Wilson, 931 N.E.2d at 918; see also I.C. § 35-34-1-5(b)(2)

(allowing amendments of substance prior to the commencement of trial “if the

amendment does not prejudice the substantial rights of the defendant.”).

       Although Keller asserts that the State possessed the evidence supporting the

additional charges long before it filed the amendment, he does not explain how the

continuance and the amendment prejudiced his substantial rights. In fact, the trial court

clearly was concerned about the prejudice to Keller’s substantial rights when it first

denied the State’s motion to amend the information. The trial court later explained,

however, that the continuance alleviated its concerns of prejudice because it allowed

Keller time to prepare a defense to the new charges. Without more, Keller has not shown

that the trial court abused its discretion in granting a continuance and allowing the State

to amend the information.

                               II. Right to a Speedy Trial

       On February 21, 2012, citing Indiana Criminal Rule 4(B), Keller moved for an

early trial. “Indiana Criminal Rule 4 generally implements the constitutional right of an

accused to a speedy trial.” Cundiff v. State, 967 N.E.2d 1026, 1027 (Ind. 2012). As the

Cundiff court noted, however, “Criminal Rule 4 does not cover every aspect of the

constitutional right to a speedy trial.” Id. at 1027 n.2. An accused “has two distinct but

related rights to have the processes of justice move deliberately toward the end of

obtaining a trial within a reasonable and agreeable time—one right is guaranteed by the

Constitutions and one by the implementing CR. 4.” State v. Moles, 166 Ind. App. 632,

                                            8
647, 337 N.E.2d 543, 552 (1975). “A violation of CR. 4 is per se a violation of the

accused’s constitutional right to a speedy trial.” Id.

        Criminal Rule 4(B)(1) generally requires that a defendant be discharged if not

brought to trial within seventy days from the date of an early trial motion. Although

Keller devotes a substantial part of his brief to Criminal Rule 4, he also acknowledges

that, because the trial began fifty-six days after he filed his motion, this rule was not

violated. Keller has not shown a per se violation of his right to a speedy trial under

Criminal Rule 4(B).

        On appeal, Keller also asserts that his constitutional right to a speedy trial was

violated. Assuming the constitutional issue is properly preserved,2 the right of an accused

to a speedy trial is guaranteed by the Sixth Amendment to the United States Constitution,

and Article 1, Section 12 of the Indiana Constitution. McCloud v. State, 959 N.E.2d 879,

886 (Ind. Ct. App. 2011), trans. denied. In reviewing whether a defendant has been

denied a speedy trial under the 6th Amendment, we apply the analysis established in

Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 2192 (1972), which requires the

balancing of four factors: (1) the length of the delay; (2) the reason for the delay; (3) the

defendant’s assertion of the right to a speedy trial; and (4) any resulting prejudice to the

defendant. Id. None of the four factors is regarded as a necessary or sufficient condition

to the finding of a deprivation of the right of speedy trial. Barker, 407 U.S. at 533, 92 S.

Ct. at 2193. “Rather, they are related factors and must be considered together with such


2
   At the February 21, 2012 hearing, Keller generally referenced his constitutional right to be brought to
trial in a timely manner. See Tr. p. 211.
                                                    9
other circumstances as may be relevant. In sum, these factors have no talismanic

qualities; courts must still engage in a difficult and sensitive balancing process.” Id., 92

S. Ct. at 2193.

       Keller appears to take issue with the delay from February 21, 2012, until April 17,

2012, as it relates to the State’s amendment of the information. However, because Keller

does not provide us with a specific argument based on the four Barker factors, this

argument is waived. See Wingate v. State, 900 N.E.2d 468, 475 (Ind. Ct. App. 2009)

(concluding that the issue was waived where the defendant summarized the rules but did

not make a cogent argument regarding the application of the rules); Ind. Appellate Rule

46(A)(8)(a) (requiring each of the appellant’s contentions to be supported by cogent

reasoning and citation to the authorities, statutes, and parts of the appendix or record

relied on).

       Waiver notwithstanding, the length of the delay from October 12, 2010, when the

original charges were filed, to the April 17, 2012 trial was not excessive given the

seriousness of the murder charge. Further, of the three initial continuances, Keller sought

one and jointly sought the other two. As for the reason for the delay, although the State

moved for the February 21, 2012 continuance and Keller objected to it, the purpose of it

was to allow Keller time to prepare a defense to the burglary and theft charges the State

sought to bring against Keller because successive prosecution of those charges would

have been statutorily barred. Regarding the assertion of his right to a speedy trial, Keller

did not assert his right to a speedy trial until February 21, 2012, and had agreed to all of

the continuances prior to that date. As for the resulting prejudice, we see none. In fact,

                                            10
the less than two-month delay was intended to provide him with the opportunity to

prepare a defense against the theft and burglary charges. Under the totality of the

circumstances, we are not convinced the eighteen-month delay in bringing Keller to trial

deprived him of his constitutional right to a speedy trial.

                             III. Keller’s Statements to Police

       Keller argues that the trial court improperly admitted into evidence his October 9,

2010 and October 11, 2010 statements to police because they were taken in violation of

his Miranda rights. “Our standard of review of rulings on the admissibility of evidence is

essentially the same whether the challenge is made by a pre-trial motion to suppress or by

trial objection: we do not reweigh the evidence, and we consider conflicting evidence

most favorable to the trial court’s ruling.” Jackson v. State, 890 N.E.2d 11, 15 (Ind. Ct.

App. 2008). “However, we must also consider the uncontested evidence favorable to the

defendant.” Id.

                               A. October 9, 2010 Statement

       The U.S. Supreme Court has held:

              when law enforcement officers question a person who has
              been “taken into custody or otherwise deprived of his
              freedom of action in any significant way,” the person must
              first “be warned that he has a right to remain silent, that any
              statement he does make may be used as evidence against him,
              and that he has a right to the presence of an attorney, either
              retained or appointed.”

Luna v. State, 788 N.E.2d 832, 833 (Ind. 2003) (quoting Miranda v. Arizona, 384 U.S.
436, 444, 86 S. Ct. 1602, 1612 (1966)). In determining whether a person was in custody,

the ultimate inquiry is whether there is a formal arrest or restraint on freedom of

                                             11
movement of the degree associated with a formal arrest. Id. We consider whether a

reasonable person in similar circumstances would believe he or she is not free to leave.

Id.

        Keller argues that he was in custody without having been Mirandized during the

initial part of the interview.3 In support of this argument, Keller relies on the testimony

of one of the interviewing officers, Detective David Henderson of the Indiana State

Police, who testified at the suppression hearing that they were going to detain Keller

based on their concern that the truck was stolen. Even if Detective Henderson intended

to detain Keller, “the question of custody is an objective test based upon how a

reasonable person in the suspect’s shoes would understand the situation and not upon the

subjective views or beliefs of the interrogating officers and suspect.” Bean v. State, 973
N.E.2d 35, 40 (Ind. Ct. App. 2012), trans. denied. There is no indication that Detective

Henderson conveyed his intentions to Keller. Further, Keller voluntarily went to the

Washington County Jail with his stepfather.            Keller was taken to a room in the

administrative part of the jail, the door was not locked, and he was not handcuffed. The

interview lasted thirty-eight minutes. At the beginning of the interview, Keller was told

that he was not under arrest, that he was free to go, and that he could get up and go at any

time.   Based on the totality of the circumstances, a reasonable person in similar

circumstances would believe he or she was free to leave. Thus, Keller was not in custody

when he gave the un-Mirandized statement to police.

3
  Before Keller was Mirandized, Keller stated that he bought the GMC truck from Collier in early-
August, that he stopped by Collier’s house in February and tried to buy junk from him, but Collier
declined, and that he visited Collier every once in a while.
                                               12
                             B. October 11, 2010 Statement

       At the conclusion of the October 9, 2010 statement, Keller was formally arrested

and transferred to the Orange County Jail. On October 11, 2010, he was again questioned

by police. There is no dispute that Keller had been Mirandized when he gave this

statement. He argues, however, that he was improperly questioned after he invoked his

right to remain silent. “An assertion of the Miranda right to remain silent must be clear

and unequivocal.” Wilkes v. State, 917 N.E.2d 675, 682 (Ind. 2009), cert. denied, 131 S.

Ct. 414. In determining whether a defendant has asserted this right, we consider the

statements as whole, and mere expressions of reluctance to talk do not invoke the right to

remain silent. Id. Our supreme court has held several times that raising doubts or

expressing concern about continuing an interview followed by continued dialogue does

not unambiguously assert the right to remain silent. Id.

       Keller was questioned by Detective Rick Magill of the Indiana State Police and

Detective Henderson. During the interview, the following exchange took place:

              [Magill]:     Your story just keeps gettin’ more farfetched at
                            this point.

              [Keller]:     Well I mean I would. . . . .

              [Magill]:     We want the truck, Sterlen, but. . . .

              [Keller]:     . . . .and I don’t want to talk to you no more
                            then.

              [Magill]:     Okay.

              [Keller]:     I aint, cause you’re just gonna keep sayin’ this
                            stuff?


                                             13
[Magill]:     Well. . . .

[Keller]:     And make it. . . .

[Magill]:     . . .what am I keep saying? You. . . . .

[Keller]:     I’m farfetched. You want the truth. I’ve told
              you, buddy.

[Magill]:     Yeah, but. . . .

[Keller]:     I mean I’m sorry.

[Magill]:     I’m not the one. . . .

[Keller]:     I’m not tellin’ you exactly want you want to
              hear.

[Henderson]: I don’t want you to tell. . . .

[Keller]:     I’m sorry. . . .

[Henderson]: . . . .me anything but the truth, Sterlen.

[Magill]:     That’s. . . .

[Keller]:     Yeah.

[Magill]:     . . . .that’s what I want too.

[Henderson]: I don’t want nothing but the truth.

[Keller]:     And I’m sorry that, you know, what I’ve told
              you is not believin’.

[Henderson]: That’s fine.

[Keller]:     I mean. . . .

[Magill]:     . . . . you said you were bein’ honest.

[Keller]:     Yeah, and. . . .


                                 14
             [Magill]:     And you didn’t tell me about the mail until I. . .
                           .

             [Keller]:     The mail, yeah.

Tr. pp. 609-610. Detective Magill pointed out that Keller had not been truthful in his

earlier statements and the interview continued. Later, the following exchange took place:

             [Keller]:     I’m tellin’ you, I’d, I mean I don’t know what
                           happened to the old man. I didn’t touch him. . .
                           .

             [Henderson]: Did he die right there in front of you?

             [Keller]:     I didn’t see him die. I didn’t watch him die. I
                           seen him dead. Now where Marvin gets he was
                           alive and we was, I don’t know. I really don’t.
                           But I’m tellin’ you what I seen. I’m, you know,
                           I have nothing else to say.

             [Henderson]: That’s fine, then, you know, I’m not being
                          mean to you.

             [Keller]:     Oh, I know you’re not.

             [Henderson]: What I’m sayin’ is. . . .

             [Keller]:     I ain’t tryin’ to sound like. . . .

             [Henderson]: . . . .man. I’m getting two, two way off stories,
                          you know, and I’m, I’ve been with you now two
                          times and I know your th’, your wife, girlfriend,
                          you know, she’s a good kid. I don’t care, you
                          know, any, whatever goes on, but she is a good
                          girl.

Id. at 616. The interview continued, and Keller eventually admitted to seeing Collier

hours before he died and shortly after he died, to stealing the GMC truck, and to taking

mail from Collier’s mailbox on two occasions.


                                             15
       Although Keller was frustrated that the officers did not believe his version of

events and indicated that he was not going to tell them another version, he continued

conversing with them. At no point did he unequivocally assert his right to remain silent.

See Wilkes, 917 N.E.2d at 683 (concluding that the evidence supported the conclusion

that Wilkes did not unequivocally assert his right to remain silent where, after each of

Wilkes’s purported attempts to end the interrogation, he continued to speak with the

detective). Keller has not established that the trial court abused its discretion in admitting

his statements to police into evidence.

                                   IV. Jury Instructions

                                 A. Conversion Instruction

       Keller requested that the jury be instructed on conversion as a lesser included

offense of theft.

                      When asked to instruct the jury on a lesser included
              offense, a trial court must determine whether the offense is
              inherently or factually included in the charged offense and, if
              so, whether there is a serious evidentiary dispute regarding
              any element that distinguishes the greater offense from the
              lesser offense. If there is a serious evidentiary dispute such
              that a jury could conclude that the lesser offense was
              committed but not the greater, then it is reversible error for
              the trial court not to give the instruction.

Poling v. State, 938 N.E.2d 1212, 1215 (Ind. Ct. App. 2010) (citation omitted). As the

State concedes, conversion is an inherently included offense of theft. See id. at 1215

(“Indiana appellate courts have consistently held that criminal conversion is an inherently

lesser included offense of theft because conversion may be established by proof of less

than all the material elements of theft.”).

                                              16
       Specifically, Class D felony theft is defined as knowingly or intentionally exerting

unauthorized control over property of another person with the intent to deprive the other

person of any part of its value or use. I.C. § 35-43-4-2(a). Class A misdemeanor

conversion, on the other hand, is defined as knowingly or intentionally exerting

unauthorized control over property of another person. I.C. § 35-43-4-3(a). Thus, “[t]heft

requires the additional element of intent to deprive the other person of any part of the

property’s value or use.” Poling, 938 N.E.2d at 1215.

       Because conversion is an inherently lesser included offense of theft, we must

determine whether there is a serious evidentiary dispute regarding Keller’s intent to

deprive Collier of any part of the value of the various items. It is undisputed that the

tractor, Oldsmobile, and farm truck were sold after Keller discovered Collier’s body.

Keller relies on the purported agreement to split the proceeds of the sale of certain items,

but it can hardly be said that there was a serious evidentiary dispute regarding whether he

intended to deprive Collier of the value of the property he sold after Collier’s death.

Further, as the State points out, the purported agreement between Collier and Keller goes

to the issue of whether Keller was authorized to the take the property. If Keller was so

authorized, he would not have been found guilty of either theft or conversion. See Study

v. State, 602 N.E.2d 1062, 1067 (Ind. Ct. App. 1992) (addressing whether the trial court

properly refused Study’s tendered conversion instruction and concluding that, where

Study’s defense was a claim of right, the jury could not have found him guilty of the

lesser offense, conversion, and not guilty of the greater offense, theft).



                                              17
        As for the items of personal property, including the various checks, the rings, 4 and

the rifle, these items were found in Keller’s garage or house or had been presented for

payment by Keller or on his behalf. Although Keller challenges the sufficiency of the

State’s case by questioning who may have taken the property, whether Collier’s children

had personal knowledge of Collier’s property, or whether Keller burglarized Collier’s

house, he does not establish a serious evidentiary dispute regarding his intent to deprive

Collier of the value of the items that were found in his house and garage or that were

presented for payment on his behalf. Because there was no serious evidentiary dispute

regarding whether Keller intended to deprive Collier of the value of the various items, the

trial court did not abuse its discretion in refusing to instruct the jury on conversion.

                                B. Single Larceny Rule Instruction

        Keller also argues that the jury should have been given his tendered instruction on

the single larceny rule. Pursuant to the single larceny rule, “when several articles of

property are taken at the same time, from the same place, belonging to the same person or

to several persons there is but a single ‘larceny’, i.e. a single offense.” Raines v. State,

514 N.E.2d 298, 300 (Ind. 1987). “The rationale behind this rule is that the taking of

several articles at the same time from the same place is pursuant to a single intent and

design.” Id. “If only one offense is committed, there may be but one judgment and one

sentence.” Id. (emphasis added).




4
   The fact that one of the rings was found in the ashtray of the Oldsmobile does not alter our conclusion
that there is no serious evidentiary dispute that Keller intended the deprive Collier of the value of that ring
either by taking it from Collier’s house or by taking the Oldsmobile and selling it.
                                                     18
       Even if we were to assume that the single larceny rule applies to the facts before

us and there could only be one conviction and sentence for the multiple counts of theft,

we do not believe that the application of this rule is a task for the jury, as opposed to the

trial court. See Marshall v. State, 590 N.E.2d 627, 631 (Ind. Ct. App. 1992) (“Although a

defendant charged and found guilty may not be convicted and sentenced more than once

for the same offense or for a single larceny, the State has unrestricted discretion to file

alleged repetitive charges.” (footnote omitted)); Holt v. State, 178 Ind. App. 631, 638,

383 N.E.2d 467, 473 n.14 (1978) (“This is not to say that the State is prohibited from

alleging the same charge in different counts. A single offense may be charged in more

than one count, provided only a single judgment and sentence is imposed.”). In other

words, without more we are not convinced that it was improper for the jury to find Keller

guilty of the multiple counts so long as the trial court, upon determining that the single

larceny rule applied, only entered one judgment and sentence. Thus, Keller has not

established that the trial court abused its discretion in refusing to instruct the jury on the

single larceny rule.

        V. Application of the Single Larceny Rule/Continuing Crime Doctrine

       Although the trial court did not abuse its discretion in rejecting Keller’s single

larceny rule instruction, we must determine whether the rule applies to limit some of

Keller’s convictions and sentences. Pursuant to the single larceny rule, a single offense is

committed when several articles of property are taken at the same time, from the same

place, belonging to the same person or to several persons. Raines, 514 N.E.2d at 300.



                                             19
“The rationale behind this rule is that the taking of several articles at the same time from

the same place is pursuant to a single intent and design.” Id.

       Regarding the convictions for the theft of the tractor, Oldsmobile, and farm truck,

we believe that each vehicle must have been separately removed from Collier’s property.

This conclusion is supported by receipts from Partins showing that the Oldsmobile was

sold on August 30, 2010, the farm truck was sold on September 15, 2010, and the tractor

was sold on September 21, 2010. The evidence shows that the taking of the vehicles was

not part of a single act of theft but were three separate and distinct criminal acts that

warrant three separate convictions.

       As for the rings and rifle, the State presented evidence that Collier had in the past

kept those items in his house.5 Although it is possible that Keller might have taken those

items on separate occasions over the six-week period, the State presented no evidence

that Collier did in fact take each of those items on separate occasions. In the absence of

such evidence, the State failed to prove that Keller committed separate and distinct acts

of theft, and separate convictions for Counts 7, 8, and 9 cannot stand. See Stout v. State,

479 N.E.2d 563, 568 (Ind. 1985) (holding that two convictions for two counts of theft,

one relating to multiple items of personal property and one relating to an automobile in a

garage, could not stand because “the Defendant exerted unauthorized control over several

items of personal property, including an automobile, all of which were taken at the same

time from the victim’s home.”).


5
  If the ring found in the Oldsmobile was already in the car when Keller took it, the separate theft
conviction would still be barred under the single larceny rule. See Raines, 514 N.E.2d at 301.
                                                20
      The convictions for the theft of the Social Security check and the Edward Jones

checks pose a more difficult question. In Count 4, the State alleged that Keller took the

“social security check” and, in Count 5, the State alleged that Keller took the “Edward

Jones checks.” App. p. 430. The Edward Jones checks that Keller cashed on September

28, 2010, were dated September 2, 2010, September 3, 2010, and September 23, 2010.

Of the checks found in Keller’s garage, the Social Security check was dated September 3,

2010, two Edward Jones checks were dated September 1, 2010, and one Edward Jones

check was dated September 15, 2010. In his statement to police, Keller admitted to

taking mail from Collier’s mailbox twice. It is not clear, however, whether the Social

Security check was taken during a distinct act of theft or at the same time the Edward

Jones checks were taken.

      The State argues, “[a]s two of the Edward Jones checks were dated weeks later

than the social security check, the trial court could infer that those thefts occurred at

different times.” Appellee’s Br. p. 44. This is conjecture. There is no way to know

whether Keller took the mail from the mailbox in late August and again after September

23, 2010, whether he took the mail for the first time on September 23, 2010, and then

took more mail after that, or, based on the way the counts were charged, whether Keller

took the Social Security check at the same time he took an Edward Jones check. Simply

put, nothing in the record clearly shows that Keller did in fact take the Social Security

check and the Edward Jones checks on two different occasions as opposed to during a

single transaction. Without more the State has not established that Keller had a distinct



                                           21
intent to take the Social Security check and the Edward Jones checks. Accordingly, the

separate convictions for Counts 4 and 5 cannot stand.

      As for the personal checks, Keller was charged with the theft of “personal

checks.” App. p. 430. Collier’s daughter testified that, when she saw Collier in North

Carolina over Christmas 2009, he kept his checkbook in the glove compartment of the

GMC truck.     Collier’s son also testified that Collier kept his checks in the glove

compartment. This is consistent with Keller’s statement to police that he found a box of

checks in the glove compartment of the GMC truck. In the absence of any evidence that

the checks were taken from somewhere other than the truck, we must conclude that

Keller took the personal checks when he stole the truck.

      Had Keller simply taken the truck with the checks in the glove compartment, the

single larceny rule would have prohibited the separate conviction for the theft of the

personal checks. See Raines, 514 N.E.2d at 301 (applying the single larceny rule to

prohibit separate convictions for the theft of scuba diving equipment and the theft of a

pickup truck where the scuba diving equipment was either removed from the kitchen or

was already inside the pickup truck parked in the driveway of the residence when it was

taken). However, when Keller put the checks in his garage and used a check on October

7, 2010, to pay his electric bill and deposited two checks on October 8, 2010, he made an

independent decision to exert control over the checks. Accordingly, merging the theft

and auto theft conviction does not serve the purpose of the rule—to punish a single

criminal design only once. See Taylor v. State, 879 N.E.2d 1198, 1204 (Ind. Ct. App.

2008) (affirming separate theft and auto theft convictions where, upon concluding it was

                                           22
not worthwhile to keep the stolen car, defendant made an independent decision to steal a

purse inside the car when he abandoned the car).

        We conclude that the application of the single larceny rule permits only one

conviction for the allegations of theft related to the items taken from Collier’s house and

one conviction for the items taken from the mailbox.6 The remaining convictions for the

theft of the tractor, Oldsmobile, farm truck, and personal checks do not violate the single

larceny rule.

        Keller also argues that his multiple theft convictions as a whole violate the

continuing crime doctrine.7 “The continuing crime doctrine essentially provides that

actions that are sufficient in themselves to constitute separate criminal offenses may be so

compressed in terms of time, place, singleness of purpose, and continuity of action as to

constitute a single transaction.” Walker v. State, 932 N.E.2d 733, 735 (Ind. Ct. App.

2010). The continuing crime doctrine reflects a category of Indiana’s constitutional

prohibition against double jeopardy. Id. at 736. The continuing crime doctrine may

apply to those situations where a defendant has been charged multiple times with the

6
   We are not persuaded by the State’s argument that Keller stole from Collier’s investment income,
entitlement income, and checking account, evidencing multiple criminal designs. First, Keller never
presented the Social Security check for payment. Second, Keller was not charged with the theft of the
funds from the various accounts—he was only charged with the theft of the checks themselves. Similarly,
the State’s reliance on Smith v. State, 770 N.E.2d 290 (Ind. 2002), is misplaced. Smith stole a checkbook
and then forged the victim’s signature and deposited six checks into his bank account at six different
branches in a single afternoon. Smith, 770 N.E.2d at 292-93. Although Smith’s six forgery convictions
were affirmed, the court observed Smith was correct in asserting that, had he gone to trial, “he would (at
most) have been convicted of just one count of theft.” Id. at 296. The court remanded with instructions
to vacate five of the six theft convictions and sentences. Id. at 298. Because Keller was not charged with
forgery, Smith is distinguishable.
7
  These doctrines are closely related and in many of the cases the two concepts seem to overlap. Based
on the manner in which Keller framed the argument, we analyze the continuing crime doctrine as it
generally applies to the nine theft convictions as a whole.
                                                   23
same offense. Id. A defendant is charged multiple times with the same offense when he

or she is charged multiple times with one offense or when he or she is charged with an

offense and a lesser included offense. Id.

       Keller asserts that his nine theft convictions should be reduced to one because they

“were one single, continuous act: removing and disposing of the Deceased’s property.”

Appellant’s Br. p. 27. The evidence suggests that, after he discovered Collier’s body,

Keller repeatedly returned to Keller’s farm and took various items over the course of six

weeks. Although taking the various items over a six week period may have been part of a

broad plan or scheme to steal from Collier, we are not convinced that Keller’s conduct

was so compressed in terms of time, place, singleness of purpose, and continuity that it

constituted a single continuing act of theft. Keller has not shown that the multiple theft

convictions should be reduced to a single conviction under the continuing crime doctrine.

See Study, 602 N.E.2d at 1068 (explaining that multiple theft convictions can stand

where a person, “on numerous successive days, exerts unauthorized control over another

item of property of each successive day, all belonging to the same person . . . .”).

                                      VI. Sufficiency

       Keller challenges the sufficiency of the evidence to support his auto theft

conviction, his convictions for the theft of the tractor, Oldsmobile, and farm truck, his

burglary conviction, and his failure to report a dead body conviction. The standard of

review for claims of insufficient evidence is well settled.        We do not reweigh the

evidence or judge the credibility of the witnesses, and we respect the jury’s exclusive

province to weigh conflicting evidence. Jackson v. State, 925 N.E.2d 369, 375 (Ind.

                                             24
2010). We consider only the probative evidence and reasonable inferences supporting

the verdict and affirm if the probative evidence and reasonable inferences drawn from the

evidence could have allowed a reasonable trier of fact to find the defendant guilty beyond

a reasonable doubt. Id.

                                     A. Auto Theft

      Keller argues that, if his October 11, 2010 statement is suppressed, there is no

evidence that he exerted unauthorized control over the GMC truck. See I.C. § 35-43-4-

2.5 (defining Class D felony auto theft as knowingly or intentionally exerting

unauthorized control over the motor vehicle of another person, with intent to deprive the

owner of the vehicle’s value or use or a component part of the vehicle). As we have

already concluded, Keller’s October 11, 2010 statement was properly admitted into

evidence.     In that statement, Keller admitted to taking the truck without having an

agreement with Collier for its sale. The evidence is sufficient to support the auto theft

conviction.

                                        B. Theft

      As for the theft of the tractor, Oldsmobile, and farm truck, Keller suggests that

these items were part of an arrangement he had with Collier to be sold for scrap,

suggesting that his possession of them was not unauthorized. See I.C. § 35-43-4-2

(defining Class D felony theft as knowingly or intentionally exerting unauthorized

control over property of another person, with intent to deprive the other person of any

part of its value or use). Keller’s argument is nothing more than a request to reweigh the

evidence, which we cannot do.

                                           25
        According to Keller’s statement to police, at most, he and Collier had an

agreement to split the proceeds of sales. The jury, however, was free to reject this self-

serving statement and conclude there was no such agreement or to accept it generally but

conclude that any such agreement did not include the sale of these items. 8 Further, the

receipts from Partins show that Keller sold these items after Collier’s death, and the

evidence shows that Keller did not give any of the proceeds to Collier’s estate. From this

evidence, the jury could infer that Keller exerted unauthorized control over the items with

the intent to deprive Collier of their value. There is sufficient evidence to support these

theft convictions.

                                             C. Burglary

        Keller argues that there is no evidence that he entered Collier’s house or that he

took anything from it. See I.C. § 35-43-2-1(1) (defining Class B felony burglary in part

as breaking and entering the structure of another person with the intent to commit a

felony therein). Keller argues that the only evidence of a burglary was that an inner front

door was ajar and a door window pane may or may not have been missing. He also

claims there was no sign of forced entry. The State, however, was not required to prove

that Keller caused damage when he entered Collier’s house. “Using even the slightest

force to gain unauthorized entry satisfies the breaking element of the crime.” Davis v.




8
   At one point, Keller told police he was at Collier’s to pick up the “last load of junk” when he found
Collier’s body. Tr. p. 597. Although Keller indicated that this occurred in early October, the jury could
have believed only part of Keller’s statement and concluded that there was no agreement pertaining to the
items sold after Collier’s death.
                                                   26
State, 770 N.E.2d 319, 322 (Ind. 2002). “For example, opening an unlocked door or

pushing a door that is slightly ajar constitutes a breaking.” Id.

        In his statement to police, Keller said that he stopped by Collier’s house a couple

of times before finding him and “opened the door and hollered hey, hey, and that was it,

left. Never stayed more than a minute.”9 Tr. p. 606. From this evidence, the jury could

infer that the door was unlocked and that Keller did not have to actually break a window

or door or otherwise force himself into the house to gain entry to the house. Moreover,

the fact that items identified as Collier’s were recovered from Keller’s garage and home

supports the inference that Keller opened the door and entered Collier’s home to commit

theft. Further, although Collier’s house was not clean, he did keep his mail and other

possessions organized. Collier’s daughter testified that when they got there, “things were

just dumped” and “it was just a big mess.” Tr. p. 420. To the extent Keller challenged

Collier’s children’s credibility because they had not been in the house recently, that

evidence was before the jury for it to weigh accordingly. There is sufficient evidence to

support the burglary conviction.

                                D. Failure to Report a Dead Body

        Keller argues there is insufficient evidence to support his conviction for failure to

report a dead body as charged by the State. Count 13 provided in part, “Keller, having

discovered the body of a deceased person who died by violence, and knowingly or


9
   Although Keller later told police that he found Collier’s body shortly after seeing him alive, the jury
was free to believe certain parts of his statement. See Parks v. State, 734 N.E.2d 694, 701 (Ind. Ct. App.
2000) (“The jury is free to believe portions of the victim’s testimony and disregard other portions of the
testimony.”), trans. denied.


                                                   27
intentionally failed to report the body . . . .” App. p. 433 (emphasis added). Indiana

Code Section 35-45-19-3 provides:

             A person who:

             (1) discovers or has custody of the body of a deceased person
             when it appears the deceased person died:

                   (A) by violence, suicide, or accident;

                   (B) suddenly, while in apparent good health;

                   (C) while unattended;

                   (D) from poisoning or an overdose of drugs;

                   (E) as the result of a disease that may constitute a
                   threat to public health;

                   (F) as the result of:

                          (i) a disease;

                          (ii) an injury;

                          (iii) a toxic effect; or

                          (iv) unusual exertion;

                   incurred within the scope of the deceased person’s
                   employment;

                   (G) due to sudden infant death syndrome;

                   (H) as the result of a diagnostic or therapeutic
                   procedure; or

                   (I) under any other               suspicious   or   unusual
                   circumstances; and

             (2) knowingly or intentionally fails to report the body of the
             deceased person to a:

                                            28
                     (A) public safety officer;

                     (B) coroner;

                     (C) physician; or

                     (D) 911 telephone call center;

              within three (3) hours after finding the body;

              commits failure to report a dead body, a Class A
              misdemeanor.

       Keller argues there is insufficient evidence that Collier appeared to die by violence

because the forensic pathologist concluded there was “[n]o anatomic cause [of] death in

this massively decomposed, mummified individual.” Ex. 230; see also Tr. p. 733. Keller

also points out that he was acquitted of the murder charge.

       In response, the State directs us to the forensic pathologist’s observation that the

“[f]indings are consistent with homicide by undetermined means.”           Ex. 230.    This

finding, however, is not evidence that it would have appeared to Keller, upon seeing

Collier’s body in August, that Collier died by violence. This is especially true when

considering the pathologist also testified that she could rule out a gunshot wound to the

head, a gunshot wound to the chest, and a stabbing to the chest as the cause of death. See

Tr. p. 734.

       The State also points out that Collier’s body was discovered near the edge of the

property and was covered in weeds and brush. Collier’s body, however, was found by

police approximately six weeks after Keller said he had first seen it, and the State did not

present any evidence showing what the scene looked like at the time Keller first saw the

                                            29
body. Moreover, even if Collier’s body had been intentionally obscured, there is no

evidence that it should have been apparent to Keller that Collier died by violence.

Contrary to the State’s assertion, there is insufficient evidence from which the jury could

infer that it appeared to Keller that Collier had died by violence.

        Alternatively, the State asserts that, even if it failed to prove that Collier appeared

to die by violence, it proved Keller’s conduct fell within the catch-all provision, which

creates a duty to report the discovery of a dead body when it appears the deceased died

“under any other suspicious or unusual circumstances.”10 I.C. § 35-45-19-3(1)(I). The

State contends that any variance between the charging information and the proof at trial

was not fatal because the difference between the two provisions is “modest” and would

not have affected Keller’s defense and did not expose him to double jeopardy.

Appellee’s Br. p. 39. We disagree.

        In Mitchem v. State, 685 N.E.2d 671, 677 (Ind. 1997), our supreme court

explained the test to determine whether a variance between the proof at trial and a

charging information or indictment is fatal as follows:

                (1) was the defendant misled by the variance in the evidence
                from the allegations and specifications in the charge in the
                preparation and maintenance of his defense, and was he
                harmed or prejudiced thereby;

                (2) will the defendant be protected in the future criminal
                proceeding covering the same event, facts, and evidence
                against double jeopardy?



10
  The jury was not instructed on this provision. It was only instructed on subsection (A), which provides
“by violence, suicide, or accident.” App. p. 540.
                                                   30
The court noted that applying this test is essential because it addresses the notice

provision of Article 1, § 13 of the Indiana Constitution and the double jeopardy provision

of Article 1, § 14 of the Indiana Constitution. Mitchem, 685 N.E.2d at 677 n.8.

       The State claims, “Keller had no plausible defense to the charge because he

admitted to the police that he had left Collier’s body, having seen that Collier was dead,

and even returned to check on the body later, yet still did not report it to anybody at any

time.” Appellee’s Br. p. 39. This argument fails to acknowledge that a duty to report

only arises in certain enumerated circumstances, and the State only and specifically

alleged that Keller had a duty to report Collier’s body because Collier appeared to have

died by violence. Thus, Keller had available to him as defense that Collier did not appear

to die by violence, which he asserted during his closing argument. Allowing a fall back

or variance to “other suspicious or unusual circumstances” eliminates that defense. I.C. §

35-45-19-3(1)(I). Thus, the variance was prejudicial, and the State’s proof failed.

       We are well aware that, in light of Keller’s admission, it seems counterintuitive, to

say the least, to reverse this conviction. Nevertheless, “decisions whether to prosecute

and what charges to file are within the prosecutor’s discretion.” Lampitok v. State, 817
N.E.2d 630, 636 (Ind. Ct. App. 2004).        Here, the charging information specifically

alleged that Collier “died by violence.” App. p. 433. That specific part of the statute, and

only that part of the statute, was pled. The State did not sustain its burden of proof on the

enumerated charge. This is an example of the importance of the charging document and

its contents. There is insufficient evidence to support the failure to report a dead body

conviction.

                                             31
                                      VII. Sentence

       Based on our analysis of the single larceny rule and the sufficiency of the

evidence, we remand for the trial court to vacate the convictions for Count 4, the theft of

the Social Security check, Count 7, the theft of one ring, Count 8, the theft of the other

ring, and Count 13, the failure to report a dead body. Because the trial court had ordered

the sentences for Count 7 and Count 8 to run concurrent with the burglary sentence,

Keller’s total sentence is reduced by three years (two years for Count 4 and one year for

Count 13) to twenty-nine years, with twenty-two executed and seven suspended. We

review Keller’s challenges to the sentence accordingly.

                               A. Consecutive Sentences

       Relying on Indiana Code Section 35-50-1-2, Keller appears to argue that all of his

sentences should be run concurrently because they were a single episode of criminal

conduct. Even if were to assume that the trial court’s ability to impose consecutive

sentences was limited by Indiana Code Section 35-50-1-2(c), Keller’s sentence, as

modified on appeal, does not exceed the statutory limit. Indiana Code Section 35-50-1-

2(c) provides in part:

              However, except for crimes of violence, the total of the
              consecutive terms of imprisonment, exclusive of terms of
              imprisonment under IC 35-50-2-8 and IC 35-50-2-10, to
              which the defendant is sentenced for felony convictions
              arising out of an episode of criminal conduct shall not exceed
              the advisory sentence for a felony which is one (1) class of
              felony higher than the most serious of the felonies for which
              the person has been convicted.




                                            32
Keller was convicted of Class B felony burglary. The advisory sentence for a Class A

felony, the next higher felony, is thirty years. Accordingly, Keller’s twenty-nine-year

sentence does not exceed the advisory sentence of a Class A felony.

                                         B. Appropriateness

        Keller also argues that his sentence is inappropriate in light of the nature of the

offense and his character.11 Indiana Appellate Rule 7(B) permits us to revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, we find that

the sentence is inappropriate in light of the nature of the offenses and the character of the

offender. Although Rule 7(B) does not require us to be “extremely” deferential to a trial

court’s sentencing decision, we still must give due consideration to that decision.

Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and

recognize the unique perspective a trial court brings to its sentencing decisions. Id.

“Additionally, a defendant bears the burden of persuading the appellate court that his or

her sentence is inappropriate.” Id.

        The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—


11
   To the extent Keller argues that the sentence and/or the aggravators should be reviewed for an abuse of
discretion, “an inappropriate sentence analysis does not involve an argument that the trial court abused its
discretion in sentencing the defendant.” King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008).
Further, “inappropriate sentence and abuse of discretion claims are to be analyzed separately.” Id. Thus,
we consider only whether Keller’s sentence is inappropriate, and the failure to make a cogent argument
regarding whether the trial court abused its discretion in sentencing him results in waiver of that issue.


                                                    33
the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and myriad other factors that come to light in a given

case. Id. at 1224. When reviewing the appropriateness of a sentence under Rule 7(B),

we may consider all aspects of the penal consequences imposed by the trial court in

sentencing the defendant, including whether a portion of the sentence was suspended.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       As for the nature of the offense, after discovering seventy-nine-year-old Collier’s

body, Keller burglarized Collier’s home and repeatedly stole from Collier while his

remains decomposed outside for six weeks. Nothing about the nature of the offense

warrants a reduction of his sentence. As for the character of the offender, although Keller

was only twenty-two years old when he committed the offense, he has a prior conviction

for conversion, which is similar to the present offenses. Keller also points out that his

incarceration poses a financial hardship to his family; however, he did not have steady

work when he committed the offenses and explained that he did so in part to pay his bills.

We are not persuaded that the nature of the offense or Keller’s character warrants

reduction of the sentence.

                                       Conclusion

       Keller waived his right to challenge the State’s amendment of the charging

information. He has not shown that his right to a speedy trial was violated, that the

admission of his statements to police was improper, or that the trial court abused its

                                            34
discretion in instructing the jury. Pursuant to the single larceny rule, the convictions for

theft of the Social Security check and for theft of the two rings must be vacated.

Although there is sufficient evidence to support the auto theft, theft, and burglary

convictions, there is insufficient evidence to support the failure to report a dead body

conviction as charged by the State. Keller’s modified sentence of twenty-nine years does

not violate the statutory limit on consecutive sentences, and he has not shown that his

sentence is inappropriate. We affirm in part, reverse in part, and remand.

       Affirmed in part, reversed in in part, and remanded.

BAKER, J., and RILEY, J., concur.




                                            35